Dismissed and Memorandum Opinion filed January 8, 2004








Dismissed and Memorandum Opinion filed January 8,
2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-01145-CV
____________
 
SUMMIT MORTGAGE CORPORATION, Appellant
 
V.
 
JOEL SCOTT CROW and MORTGAGE EDGE CORPORATION, Appellees
 

 
On Appeal from the 61st District Court
Harris
County, Texas
Trial
Court Cause No. 01-57511
 

 
M E M O R A N D U M  
O P I N I O N
This is an appeal from a judgment signed September 19, 2002.
On December 29, 2003, appellant filed a motion to dismiss the
appeal because the case has been settled. 
See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed January 8, 2004.
Panel consists of Justices Yates,
Hudson, and Fowler.